internal_revenue_service number release date index number ------------------------------------------------------------ ------------ -------------------------------- -------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc fip b05 plr-121689-18 date date legend issuer port bonds terminal terminal terminal company date date date date a ---------------------------------------------------------------------- ---------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------- ------------------------------------------------ ------------------------------------------------ ------------------------------------------------ ---------------------------- -------------------- ---------------------- ---------------------- ----------------- -- plr-121689-18 dear ------------ this is in response to issuer’s request for a ruling that for purposes of sec_142 of the internal_revenue_code code the safe_harbor for the government ownership requirement the safe_harbor issuer may determine the reasonably expected economic life economic life of property financed with proceeds of the bonds using the method described below facts and representations issuer controls manages and operates the port which is a public port over the years issuer has issued bonds to finance or refinance various assets and improvements to port facilities the bonds are the outstanding issues that financed or refinanced expenditures related to property subject_to the amended agreements described below generally the expenditures financed or refinanced by the bonds for the property subject_to the amended agreements the bond-financed property1 relate to improvements to portions of existing assets such as upgrades or replacements of such portions rather than to construction or acquisition of an entire asset in managing and operating the port issuer enters into agreements with maritime terminal operators and other maritime-related businesses for the assignment of non- exclusive preferential use of the port facilities on date sec_1 and issuer entered into such agreements with respect to terminal sec_2 and respectively the agreements the agreements for terminal sec_2 and were entered into with company more than a decade apart the agreement for terminal was entered into with a different party and some years later was ultimately assigned to company effective date issuer and company amended the agreements to provide among other things an extension of the term of each of the agreements for a years as amended the amended agreements subject_to the issuer receiving a ruling from the internal_revenue_service approving issuer’s proposed method for determining the economic life of the bond-financed property the property that is subject_to the amended agreements includes wharves pilings buildings and yards wharves pilings are the dock areas at which container ships are moored yards comprise all of the land improvements and utilities in the area in which containers are temporarily stored and through which containers move during the loading and unloading of ships in addition certain of the amended agreements provide for the non-exclusive preferential use of bond-financed cranes for the loading and unloading of containers onto and from ships for purposes of this ruling bond-financed property does not include property for which issuer has taken a remedial action with respect to the allocable bonds plr-121689-18 issuer proposes for purposes of the safe_harbor to determine the economic life of the bond-financed property as of date the effective date of each of the amended agreements based on an engineering assessment further in the case of improvements issuer will determine the economic life of the bond-financed property based upon the economic life of each improved asset ie each wharf piling building yard or crane rather than based upon the economic life of each separate_improvement to such asset issuer will then compute the weighted average economic life of the bond-financed property subject_to each respective amended agreement by multiplying the economic life of each asset or improved asset to which bond proceeds are allocated by the amount of proceeds originally allocated to the cost of each such asset including the cost of the improvements issuer will not take the costs allocable to land including all costs capitalized to land into account because such costs do not exceed percent of the aggregate amount of proceeds allocated to the bond-financed property subject_to each respective amended agreement law sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 shall not apply in the case of any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides in part that the term qualified_bond includes an exempt_facility_bond sec_142 provides that the term exempt_facility_bond includes any bond issued as part of an issue percent or more of the net_proceeds of which are to be used to provide facilities for docks and wharves sec_142 provides that an issue that provides a dock and wharf facility will be treated as described in sec_142 only if all of the property to be financed by the net_proceeds of the issue is to be owned by a governmental_unit sec_142 provides that for purposes of sec_142 property leased by a governmental_unit shall be treated as owned by such governmental_unit if i the lessee makes an irrevocable election binding on the lessee and all successors in interest under the lease not to claim depreciation or an investment_credit with respect to such property ii the lease_term as defined in sec_168 is not more than percent of the reasonably expected economic life of the property as determined under sec_147 and iii the lessee has no option to purchase the property other than at fair_market_value as of the time such option is exercised sec_142 further provides that similar rules shall apply to management contracts and similar types of operating agreements sec_147 provides that a private_activity_bond is not a qualified_bond if it is issued as part of an issue and the average maturity of the bonds issued as part of the issue exceed sec_120 percent of the reasonably expected economic life of the facilities plr-121689-18 being financed with the net_proceeds of such issue sec_147 provides that for purposes of sec_147 the average reasonably expected economic life of the facilities being financed with any issue is determined by taking into account the respective cost of such facilities sec_147 provides that for purposes of sec_147 the reasonably expected economic life of any facility shall be determined as of the later of the date on which the bonds are issued or the date on which the facility is placed_in_service or expected to be placed_in_service sec_147 provides that for purposes of sec_147 land is not taken into account unless at least percent of the net_proceeds of the issue are to be used for land costs in which case land costs will be given a 30-year life analysis the governmental ownership requirement must be met with respect to all of the bond- financed property under the safe_harbor the term of the arrangement must not exceed percent of the economic life of the property as determined under sec_147 however rather than using the date the bonds are issued as the date as of which to assess the economic life of the bond-financed property as under sec_147 issuer will use the effective date of the amended agreements because the safe_harbor requires a comparison of the length of an arrangement to the economic life of the property subject_to that arrangement we conclude that issuer’s use of the effective date of the amended agreements as the starting date of the term of those agreements is an appropriate date as of which to assess the economic life of the bond-financed property for purposes of the safe_harbor under sec_147 the economic life of assets may be determined based on the economic life with respect to the principal users of the assets taking into account all the facts and circumstances see h_r conf_rep at p in the case of the bond-financed improvements rather than construction or acquisition of whole assets issuer proposes to determine the economic life of the bond-financed property based on the economic life of each asset as a whole as improved by the expenditure of bond proceeds in contrast to the economic life of the improvement to the asset separately we conclude that this approach is reasonable under the facts and circumstances of issuer’s expenditures of bond proceeds under sec_147 for purposes of determining the economic life of the financed property under sec_147 land is not taken into account unless more than percent of the net_proceeds of the issue is used to finance land however issuer will not take costs allocable to land including all costs capitalized to land because such costs do not exceed percent of the aggregate amount of proceeds allocated to the bond-financed property subject_to each respective amended agreement we conclude that for purposes of the safe_harbor determining whether to take such costs into account based on the amount of proceeds allocated to the bond-financed property subject_to each amended agreement is appropriate plr-121689-18 under sec_147 the average economic life of property financed by an issue is determined by taking into account the respective amounts of bond proceeds allocable to the costs of the property see h_r conf_rep at p n regarding assets partially financed with bond proceeds issuer proposes to determine the average economic life of the bond-financed property using the amounts of proceeds originally allocated to the costs of the bond-financed property however rather than calculating the average economic life of bond-financed property with respect to each issue of the bonds as under sec_147 issuer will calculate the average economic life of the bond-financed property with respect to each amended agreement because the safe_harbor requires a comparison of the length of an arrangement to the economic life of the property subject_to that arrangement we conclude that issuer’s method of calculating the average economic life of the bond-financed property for each amended agreement is reasonable conclusion accordingly we conclude that issuer’s method of determining the economic life of the bond-financed property consistently applied for purposes of determining whether the bond-financed property meets the safe_harbor is reasonable under all the facts and circumstances described above except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether the bonds meet the requirements for the exclusion of interest from gross_income under sec_103 of the code in addition this ruling does not constitute a ruling on the useful_life of each bond-financed property under sec_167 the determination of the useful_life of any asset under sec_167 or any other depreciation or amortization provision of the code the application of sec_168 to any addition or improvement or the placed-in-service date of each bond-financed property under sec_167 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted plr-121689-18 in support of the request for rulings it is subject_to verification on examination sincerely s johanna som de cerff senior technician reviewer financial institutions products
